DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art
D1:	Highly Stable Carbon Nanotube/Polyaniline Porous Network for Multifunctional Applications by Zhao et al.; ACS Appl. Mater. Interfaces 2016, 8, 49, 34027–34033, November 24, 2016 (hereafter “D1”)
D2:	Using eggshell membrane as a separator in supercapacitor by Yu et al.; Journal of Power Sources 206 (2012) 463-468 (hereafter “D2”)
D3:	Supercapacitor Behavior with KCl Electrolyte to Lee and Goodenough, Journal of Solid State Chemistry, vol. 14 issue 1; 1999, p. 220-223.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.
	Regarding Claim 1, D1 discloses an electrical energy generating element (abstract, supercapacitors), comprising: a first porous electrode (Fig.1A, CNT/PANI sponge electrodes); an eggshell membrane (Fig. 1A, separator between the CNT/PANI sponge electrodes); and  a second porous electrode  (Fig.1A, second CNT/PANI sponge electrode sandwiching the separator), wherein the first porous electrode, the 

    PNG
    media_image1.png
    538
    1502
    media_image1.png
    Greyscale

Figure 1A of D1 illustrating supercapacitor comprising CNT-PANI composite electrodes
	D1 does not disclose that the membrane separating the electrodes is an “eggshell membrane” as claimed.
	However, D2 discloses that eggshell membranes may be used for supercapacitor applications, and provides outstanding electrochemical performance such as low resistance, stability, low cost, and high performance (abstract), provide good stability in aqueous media (p. 463), and is a natural substance that can replace oil derived materials (introduction section, p. 463)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise the eggshell membrane of D2 thus resulting in the claimed invention. The motivation for doing so would have been to provide a low cost natural substance supercapacitor membrane that provides high performance at low cost as taught by D2.

	Regarding Claim 2, D1 further discloses the electrical energy generating element of claim 1, and modifying D1 in view of D2 as asserted above results in the claimed invention wherein the eggshell membrane is in direct contact with each of the first porous electrode and the second porous electrode (as illustrated by the stacked supercapacitor structure of Fig. 1A duplicated above).   
	Regarding Claim 3, D1 further discloses the electrical energy generating element of claim 1, wherein each of the first porous electrode and the second porous electrode is a carbon nanotube film (as illustrated by the stacked supercapacitor structure of Fig. 1A duplicated above).  
	Regarding Claim 4, D1 further discloses the electrical energy generating element of claim 1, wherein each of the first porous electrode and the second porous electrode is made of a porous and conductive material(as illustrated by the stacked supercapacitor structure of Fig. 1A duplicated above – porous CNT/PANI sponge structure).  
	Regarding Claim 5, D1 further discloses the electrical energy generating element of claim 4, wherein each of the first porous electrode and the second porous electrode is a composite structure made of carbon nanotube and polyaniline (as illustrated by the stacked supercapacitor structure of Fig. 1A duplicated above – porous CNT/PANI sponge structure).  
	Regarding Claim 6, D1 further discloses the electrical energy generating element of claim 5, wherein the composite structure comprises a carbon nanotube network 
	Regarding Claim 7, D1 further discloses the electrical energy generating element of claim 6, wherein the carbon nanotube network structure comprises a plurality of carbon nanotubes disorderly arranged (as illustrated by the stacked supercapacitor structure of Fig. 1A duplicated above – porous CNT/PANI sponge structure).    
	Regarding Claim 8, D2 further discloses the eggshell membrane is obtained from bird eggs (D2 introduction section, p. 463 avian eggshells).  
	Regarding Claim 9, D1 and D2 are relied upon as above with respect to the electrical energy generating element of claim 1.
	D1 does not disclose the electrical energy generating element further comprising a third porous electrode, wherein the third porous electrode is on a side of the first porous electrode away from the eggshell membrane, and an additional eggshell membrane is between the third porous electrode and the first porous electrode, as claimed. 
	However, multilayer stacked supercapacitors are well-known in the art and the office takes official notice of this fact. Multilayer stacked supercapacitors comprise alternating layers of electrodes and membranes such that the stack comprises a membrane between each electrode. Such a structure can provide greater power output than single two electrode unit cell structure. 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have further modified D1 to comprise a third porous electrode on a side of the first porous electrode away from the eggshell 
	Regarding Claim 10, D1 further discloses the third porous electrode is a pure carbon nanotube film, (Fig. 1A, CNT/ANLINI electrode) which comprises pure carbon nanotubes and thus meets the limitations “pure carbon nanotube film.”
	Regarding Claim 11, D1 further discloses the porous electrode is a composite structure comprising a carbon nanotube network structure and a polyaniline layer coated on surfaces of the carbon nanotube network structure, and accordingly modifying D1 to further comprise a third porous electrode as asserted above would result in the claimed structure wherein the third porous electrode comprises the same structure as the first and second electrodes of D1.
	Regarding Claim 12, D1 further discloses the electrical energy generating element of claim 11, wherein the carbon nanotube network structure comprises a plurality of carbon nanotubes disorderly arranged  (as illustrated by the stacked supercapacitor structure of Fig. 1A duplicated above – porous CNT/PANI sponge structure).   
	Regarding Claim 13, D1 further discloses the electrical energy generating element of claim 1, wherein an overlapping region is defined by the first porous electrode overlapping with the second porous electrode (as shown by Fig. 1A where the electrodes are stacked and overlapping), a size of the eggshell membrane (substituted 
	Regarding Claim 14, D1 further discloses the electrical energy generating element of claim 1, wherein a liquid comprising positive ions (H+) and negative ions (SO42- abstract, p/ 34032 section 4, 1M H2SO4 electrolyte) is selected as a medium to diffuse between the first porous electrode and the second porous electrode of the electrical energy generating element, the first porous electrode is configured to gather the negative ions of the liquid, and the second porous electrode is configured to gather the positive ions of the liquid (as shown by Fig. 1A supercapacitor arrangement).  
	Regarding Claim 15, D1 is silent with respect to the electrical energy generating element of claim 14, wherein the liquid is a potassium chloride solution, a sodium chloride solution, or water.  
	However, as discussed above, D1 discloses aqueous H2SO4 electrolyte solutions, D2 discloses that eggshell membranes for supercapacitors provide stability in aqueous media. Furthermore, it is well-known in the art that supercapacitors may comprise aqueous media, including potassium chloride or sodium chloride solutions, in order to avoid use of organic electrolytes which may be more flammable or hazardous. See for example D3 (abstract, p. 221, including KCl and NaCl aqueous electrolytes for capacitors).
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729